 Case 3:21-cv-00040-SMY Document 1-1 Filed 01/13/21 Page 1 of 7 Page ID #4



                                            EXHIBIT A

State of Illinois             )
                              ) ss
County of St. Clair           )

                UNSWORN DECLARATION UNDER PENALTY OF PERJURY
                    IN SUPPORT OF COMPLAINT FOR FORFEITURE

        I, Ryan Bandy, declare under penalty of perjury the following:

        At all relevant times, I have been a Special Agent (SA) w ith the Drug Enforcement

Administration (DEA). The contents of this Declaration are based on information provided to me

during the course of my investigation from participants in the criminal activity, from other

witnesses, and from other law enforcement officers.

        I.      On or about Tuesday , June 9 , 2020 , DEA Task Force Officer Michael Reichert

(TFO Reichert), obtained information from a source of information regarding a suspicious

bulk shipment from the Old Dominion Freight Line located at 60 I Darcy Parkway, Lathrop ,

California going to the Old Dominion Freight Line located at 7411 Hall Street, St. Louis ,

Missouri .

        2.      TFO Reichert contacted Old Dominion Freight Line Corporate Security and

confirmed that Sergio Gabriel QUINONES had dropped off a large crate weighing 475 pounds

at the Lathrop, California location in a rented box truck. QUINONES advised the package

contained kettle bells, medicine balls, and used shop vacuums which QUINONES intended to

ship to St. Louis, Missouri. QUINONES further advised he would be the recipient and pick up

his own package when it arrived at the Old Dominion Freight Line location in St. Louis ,

Missouri .

        3.      TFO Reichert and the Old Dominion Corporate Security personnel found the
 Case 3:21-cv-00040-SMY Document 1-1 Filed 01/13/21 Page 2 of 7 Page ID #5



shipment to be outside of the freight industry shipping norms and not cost effective . TFO

Reichert researched the cost of new/used kettle bells and found numerous businesses selling them

for an average of $1.00 per pound and medicine balls selling for approximately $3.00 per pound.

With the crate having a dry (empty) weight of approximately 150 lbs. it only left the cargo of alleged

kettle bells, medicine balls, and used shop vacuums having a total weight of325 lbs.

        4.     TFO Reichert factored in QUINONES pre-paying $400.00 for the shipment, the cost

of obtaining 2 separate rental box trucks at approximately$99.00 plus .99 cents per mile, and

QUINONES travel costs from California to St. Louis, the cost-to-benefit alone makes the shipment

suspicious in nature as it is unlikely a profit could even be made.

        5.     On Wednesday, June 10, 2020, TFO Reichert was notified the crate had arrived at

the St. Louis, Missouri, Old Dominion Freight facility located at 7411 Hall Street, St. Louis,

Missouri. TFO Reichert learned QUINONES had scheduled the pick-up for the crate between I 0:30

a.m. and 11 :00 a.m.and would be driving a Penske rental truck. After receiving the above

information, Agents established surveillance of the Old Dominion facility where Agents

observed QUINONES retrieve the suspicious crate. Agents conducted constant visual

surveillance of QUINONES as he left the Old Dominion facility and drove to the Public

Storage facility located at 11580 Page Service Drive, St. Louis, Missouri , and met with Clinton

SHAFFER. Agents observed QUINONES and SHAFFER open the crate and remove items

(cardboard boxes and other items) from inside the crate and place those items inside the storage

unit.

        6.     After unloading the items from the crate, both SHAFFER and QUINONES left

the Public Storage Lot and drove to a residence in Maryland Heights, Missouri where they met

with a male later identified as Aaron KEENER . Agents learned that KEENER has a prior


                                                    2
 Case 3:21-cv-00040-SMY Document 1-1 Filed 01/13/21 Page 3 of 7 Page ID #6



arrest for sale of marijuana near a school zone.

       7.      While at the residence, QUINONES removed a brown cardboard box (previously

taken from within the crate) and carried it inside of the garage, accompanied by SHAFFER and

KEENER.

       8.      As Agents continued surveillance they observed further interaction with

KEENER at the residence . During those interactions, QUINONES and SHAFFER took an

additional two cardboard boxes inside the residence , along with leaving with a backpack and

red bank bag on separate occasions.

       9.      After leaving the residence with the bank bag, Agents observed SHAFFER and

QUINONES arrive at a Bank of America A TM , where declarant observed SHAFFER make

five (5) separate deposits into the A TM. At one point declarant observed SHAFFER place a

small stack of currency on the dashboard of his rental vehicle before taking it back down and

appeared to be counting it prior to one of the deposits.

        IO.    IRS SA Jason Bamvakais reviewed surveillance photos and records provided by

Bank of America, and it was determined the A TM transactions observed by agents on June 12,

2020, was a cash deposit of $5 ,000.00 made by SHAFFER into a business checking account

(account number ending in 5055) under the name Discount Gym Systems LLC. Agents observed

what appeared to be SHAFFER making multiple deposits because ATM's can only accept a certain

number of bills per transaction.

        I I.   According to the signature card for Discount Gym Systems LLC (account ending in

5055), the business account was opened on February 6, 2020. The signature card stated that

Discount Gym Systems LLC was "organized/registered" in the state of Wyoming, has a tax ID

number of 84- 4223277, and is classified as a C Corporation. The signature card listed SHAFFER as


                                                   3
   Case 3:21-cv-00040-SMY Document 1-1 Filed 01/13/21 Page 4 of 7 Page ID #7


the President of Discount Gym Systems LLC. The address on the bank statements for Discount

Gym Systems LLC is 1269 S. Main Street, Suite 326, Manteca, California.

        12.    According to Wyoming Secretary of State Website, Discount Gym Systems LLC

was formed on December 6, 2019, and currently has an "active" status. The Registered Agent for

the business is Wyoming Registered Agent, and the principal and mailing address for the business is

listed as 1621 Central Avenue, Cheyenne, WY, 82001. Agent' s research showed there are

significant benefits to forming an LLC in Wyoming, such as, no state taxes and Member and/or

Manager Names are never required on public record for an LLC in Wyoming. Therefore, public

records related to Discount Gym Systems LLC will not show SHAFFER as the owner or manager

of the business.

        13.    An analysis of the bank account by IRS SA Bamvakais revealed the account does not

appear to operate as a typical business account. For example, from the opening of the account

(February 6, 2020) through June 16, 2020, the account had a total of approximately $33,000 in

deposits. Of the total deposits, approximately 65% ($21,500) were cash deposits, $12,500 of those

cash deposits were ATM deposits in the St. Louis, Missouri area. The remaining $9,000 in cash

deposits were made in Charlotte, North Carolina. The account also had nine (9) money orders

totaling $8,500 (approximately 25% of total deposits) deposited into the account. All the money

orders listed SHAFFER as the purchaser and were made payable to Discount Gym Systems LLC.

        I 4.   The bank records also revealed that SHAFFER made another trip to the St. Louis,

Missouri area in April of 2020. For example, there were two charges for the Embassy Suites Hotel

in Bridgeton, Missouri on April 20, 2020. In addition, there were three (3) cash deposits via

ATMs in the St. Louis, Missouri area totaling $7,500 in April of 2020 ($3,000 on 4/23/20, $2,000

on 4/28/20, and $2,500 on 4/29/20).


                                                 4
 Case 3:21-cv-00040-SMY Document 1-1 Filed 01/13/21 Page 5 of 7 Page ID #8



       15 .    The bank records also revealed SHAFFER has been utilizing electronic payment

applications, such as Venmo, PayPal, and Zelle, to move funds. Bank records show SHAFFER was

involved in approximately $10,000 in electronic payment application transactions.

       16.     On June 14 , 2020, TFO Jake Degener (TFO Degener) accompanied by his

narcotic-trained canine Blu, was requested to deploy his K-9 partner between the Public

Storage Facility buildings D and E. TFO Degener advised that canine Blu alerted to storage

locker E007.

       17.     During additional surveillance Agents observed SHAFFER and QUINONES

purchase food saver/heat sealed bags, air fresheners , plastic bubble wrap, and an industrial size

roll of orange shrink-wrap. After retrieving the packing items, SHAFFER and QUINONES

again rented a Penske box truck.

       18.     After renting the truck, SHAFFER went back to a hotel where he was observed

carrying the packing materials inside. After being inside the hotel for a brief period, SHAFFER

returned to his vehicle with a black backpack and drove to the storage locker. Simultaneously,

while SHAFFER was at the hotel, QUINONES went to the storage locker where he loaded

previous items back into the crate, along with additional items including a black in color safe .

       19.     Prior to QUINONES finishing loading the crate, SHAFFER arrived at the

storage shed where SA Ayla Horlick observed SHAFFER retrieve an orange in color brick

shaped item and place it inside the safe. Once the items were all inside the crate, both

SHAFFER and QUINONES finished sealing the crate, including using the orange shrink wrap

previously seen during surveillance.

       20.     After loading the crate , QUINONES traveled to YRC Freight Company , located

at 400 Barton Street, St. Louis, Missouri. QUINONES met with YRC staff and had the wooden


                                                 5
  Case 3:21-cv-00040-SMY Document 1-1 Filed 01/13/21 Page 6 of 7 Page ID #9



crate off loaded, where YRC staff secured it until Agents arrived.

       21.     At approximately 3 :00 p.m., TFO Degener, who was accompanied by his

narcotic-trained canine Blu , was requested to deploy his K-9 partner at the YRC facility .

TFO Degener advised that Blu alerted to the wooden crate that was dropped by

QUINONES.

       22.     TFO Reichart and SA Kevin Lauman took possession of the wooden crate and

transported it to the St. Louis DEA Division office, where the wooden crate was placed in a

secured location .

       23.     On June 19, 2020, agents obtained a search warrant and a search of the container

was performed.       Inside of the safe, agents observed a yellowish colored plastic bag which was

wrapped around orange shrink wrap, aluminum foil and then two (2) heat sealed bundles of United

States Currency.

       24.     On June 23 , 2020, TFO Greg Hosp received a call from Sergio G . QUINONES

wanting to know why his package was seized. QUINONES denied knowing anything about a

black safe or money being inside of the crate. QUINONES advised he would have his attorney

contact TFO Hosp via phone.

       25.     KEENER was ultimately interviewed regarding his interactions with SHAFFER

and QUINONES . KEENER stated that SHAFFER has been supplying him with marihuana.

       26 .    On June 23, 2020, the currency seized from the black safe located inside of the

shipping crate was transported to Loomis for an official count. It was determined that the total

amount seized totaled $38,450.00.

       2 7.    Based on the foregoing, declarant believes that the subject-matter $38,450.00 in

United States Currency is property which constitutes money furnished or intended to be furnished


                                                    6
 Case 3:21-cv-00040-SMY Document 1-1 Filed 01/13/21 Page 7 of 7 Page ID #10



by a person in exchange for a controlled substance, or proceeds traceable to such an exchange, or

money used to facilitate a violation of21 U.S.C. § 801 et seq.

       Pursuant to 28 U.S.C. § 1746(2), I declare under penalty of perjury that the foregoing is true

and correct.

       Executed on this /   3-fl- day of January, 202 l.     ~       '8
                                                        RYAN C oY
                                                        Special Agent
                                                                          :6
                                                        Drug Enforcement Administration




                                                    7
